Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150573                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  LORETTA ROBINSON, Personal                                                                         Richard H. Bernstein,
  Representative of the ESTATE OF DANELLA                                                                            Justices
  JONES, Deceased,
               Plaintiff-Appellee,
  v                                                                SC: 150573
                                                                   COA: 324905
                                                                   Oakland CC: 2014-139608-NO
  ST. JOHN HEALTH, d/b/a ST. JOHN
  PROVIDENCE HEALTH SYSTEM and
  PROVIDENCE HOSPITAL AND MEDICAL
  CENTERS, INC.,
             Defendants-Appellants.

  _________________________________________/

         By order of December 19, 2014, the application for leave to appeal prior to
  decision by the Court of Appeals was held in abeyance pending the decision in Krusac v
  Covenant Medical Center, Inc (Docket No. 149270). On order of the Court, the case
  having been decided on April 21, 2015, 497 Mich. 251 (2015), the application is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the December 3, 2014 order of the Oakland Circuit Court that ordered
  production of an incident report prepared by Providence Hospital. We REMAND this
  case to the Oakland Circuit Court for further proceedings consistent with our opinion in
  Krusac. The stay of proceedings in the trial court and the Court of Appeals, ordered on
  December 19, 2014, is DISSOLVED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2015
           t0929
                                                                              Clerk